                     Case 1:21-cv-03412-CM Document 8 Filed 06/07/21 Page 1 of 1

                                               KEANE & ASSOCIATES
                                                             MAILING ADDRESS:                               Direct Dial: 860-954-9452
MEG R. REID, ESQ                                                                                            Email: MRREID@TRA VELERS.COM
                                                                P.O. BOX 2996
Admitted in CT, MA, and NY
                                                            HARTFORD, CT 06104-2996
                                                                                         },
                                                          TELEPHONE: 917-778-668:D             USDCSDNY
                                                           FACSIMILE: 844-571-3789'            DOCUMENT
                                                                                                ELECTRONICALLY FILED
                                                                                                DOC #: _ _ _ _             t·- :,ir-.. .•~
                                                                                                DATE Fll ED: £.? ~ ~J-1 - ,
                                                                                              E==============:=:::J
                                                                                                     June 7,' 2021
     The Honorable Colleen McMahon
     District Judge
     Daniel Patrick Moynihan
     United States Courthouse
     500 Pearl Street
     New York, NY 10007-1312

      Re:       The Travelers Indemnity Company v. Accredited Surety and Casualty Company
                Case Number: 1:2 l-cv-03412-CM
                                                                     r·
      Dear Judge McMahon:

             I am counsel for Plaintiff, The Travelers Indemnity Company ("Travelers"), in
      connection with the above-referenced matter. I write to request a brief continuance of the initial
      conference currently scheduled for June 11 , 2021 .

              Defendant, Accredited Surety and Casualty Company ("Accredited"), w_as served by way
      of the New York State Department of Financial Services on May 24, 2021 with an answer
      deadline of June 14, 2021 . To date, no appearance has been filed and Travelers has not been
      contacted by or communicated with counsel for Accredited.

             Based upon the foregoing, Travelers respectfully requests that the initial conference be
      continued at least 14 days to allow Accredited to appear and answer the Complaint.

                Thank you.
                                                                                Very truly yours,

                                                                                ls/Meg R. Reid

      MRR/mrr                                                                   Meg R. Reid
      Enclosures
      cc:


   Not a Partnership or Professional Corporation All attorneys are Employees of The Travelers Indemnity Company And its Property Casualty Affiliates

       CONNECTICUT OFFICE:                                   NEW YORK OFFICE:                                PENNSYLVANIA OFFICE:
       ONE TOWER SQUARE                                   485 LEXINGTON A VENUE                                10 SENTRY PARKWAY
       MS04A-OO00                                                6THFLOOR                                                  SUITE300
       HARTFORD, CT 06183                                   NEW YORK, NY 10017                                   BLUE BELL, PA 19422
